Citation Nr: 0116404	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-21 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable evaluation for a 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from October 1967 to 
June 1969.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.


FINDING OF FACT

The veteran's sensorineural hearing loss is currently 
manifested by an average puretone decibel loss of 44 with a 
100 percent discrimination ability in the right ear and an 
average puretone decibel loss of 39 with 92 percent 
discrimination ability in the left ear.  The veteran has 
level I hearing in both ears.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral 
sensorineural hearing loss have not been met or approximated.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85 Code 6100 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Audiometric examination was reported to be normal at the time 
of the veteran's pre-induction examination.  Service medical 
records do not reveal any earn or hearing abnormality.  On 
separation examination the ears were reported to be normal.  
On audiometric examination pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15

25
LEFT
10
5
5

40

On VA examination in July 1969 the veteran's external ear 
canals and tympanic membranes were reported to be normal and 
it was reported that a hearing loss was not noted.

VA out-patient clinic records dated in 1984 reveal that the 
veteran reported that he had surgery on his left ear in 1969 
following concussive injury to the ear.  He stated that he 
had diminished hearing and ringing in the left ear.  
Examination revealed that the tympanic membranes were 
retracted and hypomobile.  On audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5

45
LEFT
15
15
15

55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.

On physical examination at a VA facility in June 1990 it was 
reported that the left ear revealed a perforated tympanic 
membrane.  

On physical examination at a VA facility in August 1993 it 
was reported that the ears were normal except for scar tissue 
in the left ear.

On the audiological evaluation in January 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
50
70
LEFT
15
20
15
50
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The impression was moderate to severe, sloping, high 
frequency sensorineural hearing loss, bilaterally with 
excellent word recognition bilaterally.  The examiner 
concluded that a hearing aid was contra-indicated at that 
time due to the configuration of the hearing loss.

On audiological evaluation in November 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
55
70
LEFT
10
20
15
45
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 in the left ear.  The 
examiner reported that the veteran had a moderate to severe 
high frequency sensorineural hearing loss with excellent word 
recognition.

On VA examination in May 2000 the veteran reported that he 
had been exposed to artillery fire in Vietnam and as a result 
suffered from ruptured eardrums, recruitment and hearing 
loss.  He stated that he wore earplugs at all times to shield 
him from loud noises such as laughter, children, airplanes, 
television and telephones ringing.  He also reported constant 
bilateral tinnitus.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
60
75
LEFT
20
15
30
45
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 in the left ear.

Additional evaluation in July 2000 resulted in the conclusion 
that the veteran had sensorineural hearing loss which was not 
clinically severe.  He could hear conversations.  He also had 
hyperacusis and inability to filter background noise.

Initially, the Board finds that, with regard to the veteran's 
claim for a compensable rating for a bilateral hearing loss, 
VA's duty to assist him in developing all evidence pertinent 
to the claim has been met.  In this regard, the Board notes 
that pertinent treatment records have been associated with 
the record, and the veteran has undergone examination to 
obtain a current evaluation as to the extent of his 
disability.  Moreover, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Thus, the Board finds that the duty to assist has 
been met, and the claim is ready for appellate review.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The rating schedule establishes 11 auditory acuity 
levels designated from level I for essentially normal 
auditory acuity to level XI for profound deafness.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85 Code 6100 
(2000).  

The Board notes that effective on June 10, 1999, the rating 
criteria for evaluating hearing loss were updated.  64 Fed. 
Reg. 25208 (May 11, 1999).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

A review of the changes made to the criteria at 38 C.F.R. 
§ 4.85, and specifically Tables VI, VIA, and VII, reveals 
that the revisions did not make any changes to the numeric 
designations assigned certain levels of puretone threshold or 
speech discrimination.  Thus, there is no change in the 
mechanical application of the appropriate charts to the noted 
auditory acuity.  However, there were substantive changes 
made to regulations at 38 C.F.R. § 4.86 regarding exceptional 
patterns of hearing impairment.  A review of both the old and 
new criteria indicates that this regulation is not applicable 
to the veteran's claim.  The criteria at 38 C.F.R. § 4.86 
effective prior to June 10, 1999, merely discussed the use of 
hearing aids in conducting audiometric examinations and 
evidence used in the award of service connection for hearing 
loss.  It is also pertinent that the audiologist reviewing 
the veteran's examination results has not indicated that 
language difficulties or inconsistent speech audiometry 
scores make the use of both puretone average and speech 
discrimination inappropriate and would require evaluation 
under Table VIa.  See 38 C.F.R. § 4.85(c) (effective prior to 
June 10, 1999).

The regulations at 38 C.F.R. § 4.86, effective on June 10, 
1999, require the use of Table VIa when specific audiometry 
and speech discrimination scores are noted on examination.  A 
review of the audiometric evaluation of May 2000 does not 
indicate the scores required under the new regulations at 38 
C.F.R. § 4.86.  the RO considered the veteran's rating under 
both the old and new criteria in its rating action of June 
2000.  

On the most recent VA examination the veteran had an average 
pure tone threshold in the right ear of 44 decibels with 
speech recognition of 100 percent, and an average of 39 
decibels with speech recognition of 92 percent in the left 
ear.  Evaluating these test scores based on Table VI found at 
38 C.F.R. § 4.85, the veteran's right ear hearing acuity is 
at Level I and his left ear is at Level I.  This level of 
hearing acuity, as reflected on Table VII of 38 C.F.R. 
§ 4.85, is not entitled to a compensable evaluation.

The assignment of disability ratings in hearing loss cases 
are accomplished by way of a mechanical application of the 
average pure tone thresholds and speech discrimination 
percentages to the tables furnished in the rating schedule. 
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
However, even if additional factors are considered, the 
record presents no basis for a compensable rating under the 
provisions of 38 C.F.R. § 3.321(b)(1).  There simply is no 
showing that the veteran's bilateral hearing loss reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that the disability 
is not objectively shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings).  Moreover, the condition is not shown to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the foregoing, the claim for a higher evaluation for 
bilateral hearing loss must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine. However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991)


ORDER

Entitlement to a compensable rating for a hearing loss is 
denied.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

